      Case 1:17-cv-07417-VM-SLC Document 295 Filed 08/04/21 Page 1 of 1



                              Defendant's letter-motion at ECF No. 294 to file certain exhibits under seal is
                              GRANTED. Accordingly, the following documents shall remain under seal:

                              - Exhibits 34 through 37     (filed
                                                       90 Park      at ECF No. 293-2 through 293-5)
                                                               Avenue
                                                     New York, NY 10016
                              - The attachments    to Exhibit 33 (filed at ECF No. 293-1 p. 14–20)
                                               212-210-9400 | Fax: 212-210-9444


Karl Geercken
                              The Clerk of Court Direct
                                                 is respectfully       directed to close
                                                        Dial: 212-210-9471
                                                                                         the letter-motion at ECF No. 294.
                                                                                      Email: karl.geercken@alston.com

                              SO ORDERED 8/4/2021
                                              August 3, 2021

VIA ECF

The Honorable Sarah Cave
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:          Coventry Capital v. EEA Life Settlements Inc., No. 17-cv-07417

Dear Judge Cave:

        We represent Defendant EEA Life Settlements, Inc. (“EEA Inc.”) in the above
referenced matter. EEA Inc. writes to request that the Court seal Exhibits 34–37 and the
attachments to Exhibit 33 submitted with Coventry Capital US LLC’s July 30, 2021
Letter (Dkt. No. 293).

        EEA Inc. makes this sealing request to protect non-public, confidential,
proprietary, or commercial information or other information protected under foreign
confidentiality and privacy laws. As such, these exhibits have been designated by EEA
Inc. as “Confidential” under the governing Amended Protective Order (Dkt. No. 225),
and therefore cannot be filed publicly without being in violation of the Amended
Protective Order. Thus, EEA Inc. requests that the Court permit the filing of these
documents under seal.


                                                                 Respectfully submitted,




                                                                 Karl Geercken


cc:          Counsel of Record (via ECF)


Alston & Bird LLP                                                                                                                        www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
